Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the application filed on February 11, 2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject 

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Claims 1 recite(s) receiving the transaction data from the one or more data sources; storing10 a participant entity database comprising a record of participant entities participating in an account enhancement program, wherein the account enhancement program provides an enhancement account to members associated with the participant entity, wherein the 15enhancement account provides benefits to accounts of the members, and for each participant entity, a record of members of the participant entity, and a client account database comprising a record of account 20holders; determining a first transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a first 25entity to a recipient; determining, using the participant entity database, that the first entity of the first transaction is one of the participant entities of the record of participant entities participating in the account enhancement program; 30determining, using the participant entity database and the client account database, that the recipient of the first transaction is both a first 57296600ATTORNEY'S DOCKETPATENT APPLICATION015444.1717(P9648-US-PRV1-ORG1)25member of the first entity and a first account holder of the record of account holders; determining a first account associated with the first account holder; and 5automatically enrolling the first account in the enhancement account, which is subject matter that falls within the enumerated 
Claims 8 recite(s) monitoring transaction data stored in one or more transaction data sources, wherein the transaction data comprises properties associated with a plurality of 5transactions between payers and recipients; determining a first transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a first entity to a recipient; accessing information from a participant entity database comprising: a record of participant entities participating in an account enhancement 10program, wherein the account enhancement program provides an enhancement account to members associated with the participating entity, wherein the enhancement account provides benefits to accounts of the members; and for each participant entity, a record of members of the participant entity; 15determining, using the information accessed from the participant entity database, that the first entity of the first transaction is one of the participant entities of the record of participant entities participating in the account enhancement program; accessing information in a client account database comprising a record of account holders; 20determining, using the information access from the participant entity database and the client account database, that the recipient of the first transaction is both a first member of the first entity and a first account holder of the record of account holders; determining a first account associated with the first account holder; and automatically enrolling the first account in the enhancement account, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping of abstract ideas described as mental processes because it is an example of concepts performed in the human mind, such as 
Claims 15 recite(s) storing a participant entity database comprising a record of participant entities participating in an account enhancement program, wherein the account enhancement program 10provides an enhancement account to members associated with the participating entity, wherein the enhancement account provides benefits to accounts of the members, and for each participant entity, a record of members of the participant entity, and 15a client account database comprising a record of account holders; determining a first transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a first entity to 20a recipient; determining, using the participant entity database, that the first entity of the first transaction is one of the participant entities of the record of participant entities participating in the account enhancement program; determining, using the participant entity database and the client account 25database, that the recipient of the first transaction is both a first member of the first entity and a first account holder of the record of account holders; determining a first account associated with the first account holder; and automatically enrolling the first account in the enhancement account, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Specifically, the subject matter falls within the enumerated grouping of abstract ideas described as mental processes because it is an example of concepts performed in the human mind, such as evaluation.  This judicial exception is not integrated into a practical application because the additional limitations of a network interface, a memory, and a processor communicatively coupled to the network interface and the memory only serve to generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, Applicant’s claimed invention is directed to a judicial exception.   

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations mentioned above only serve to generally link the use of the judicial exception to a particular technological environment or field of use.  

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  
	

	Dependent Claims
Dependent claims 2-7, 9-14, and 16-20 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-7, 9-14, and 16-20 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided below:    

2. The system of Claim 1, wherein the processor is further configured to, following enrolling the first account in the enhancement account: 10detect that the first entity is no longer included in the entities participating in the account enhancement program; and in response to detecting that the first entity is no longer included in the entities participating in the account enhancement program, automatically un-enroll the first account from the enhancement account.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)




4. The system of Claim 3, wherein the criteria comprise a requirement for at least one direct deposit transaction between the first entity and the first account 30holder.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

5. The system of Claim 1, wherein the processor is further configured to, prior to enrolling the first account in the enhancement account: provide an enrollment option to the first account holder; and in response to receiving an approval to enroll in the enhancement program, 5enroll the first account in the enhancement account.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

6. The system of Claim 1, wherein the processor is further configured to, after enrolling the first account in the enhancement account: receive an opt-out request from the first account holder; and 10in response to receipt of the opt-out request, un-enroll the first account from the enhancement account.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

7. The system of Claim 1, wherein the processor is further configured to: determine a second transaction included in the transaction data corresponds to 15a direct deposit transaction for a payment from a second entity to a second account holder; generate and provide a report comprising information about the second transaction and the second entity; after providing the report, receive an indication that the second entity qualifies 20to participate in the account enhancement program; and after receiving the indication that the second entity qualifies to participate in the account enhancement program, add the second entity as a second participating entity in the record of participant entities participating in the account enhancement program.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

9. The method of Claim 8, further comprising, following enrolling the first account in the enhancement account: detecting that the first entity is no longer included in the entities participating in the account enhancement program; and 30in response to detecting that the first entity is no longer included in the entities participating in the account enhancement program, automatically un-enrolling the first account from the enhancement account.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

10. The method of Claim 8, further comprising: determining that the first account no longer satisfies criteria for being enrolled in the enhancement account; and 5in response to determining that the first account no longer satisfies the criteria, allowing the first account to remain enrolled in the enhancement account for a grace period; after completion of the grace period, determining that the first account still fails to satisfy the criteria; and 10in response to determining that the first account still fails to satisfy the criteria after completion of the grace period, automatically un-enrolling the first account from the enhancement account.  (The additional limitations only serve to further describe 

11. The method of Claim 10, wherein the criteria comprise a requirement 15for at least one direct deposit transaction between the first entity and the first account holder.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

12. The method of Claim 8, further comprising, prior to enrolling the first account in the enhancement account: 20providing an enrollment option to the first account holder; and in response to receiving an approval to enroll in the enhancement program, enrolling the first account in the enhancement account.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

13. The method of Claim 8, further comprising, after enrolling the first 25account in the enhancement account: receiving an opt-out request from the first account holder; and in response to receipt of the opt-out request, un-enrolling the first account from the enhancement account.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

14. The method of Claim 8, further comprising: determining a second transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a second entity to a second account holder; 5generating and providing a report comprising information about the second transaction and the second entity; after providing the report, receiving an indication that the second entity qualifies to participate in the account enhancement program; and after receiving the indication that the second entity qualifies to participate in 10the account enhancement program, adding the second entity as a second participating entity in the record of participant entities 

16. The device of Claim 15, wherein the processor is further configured to, following enrolling the first account in the enhancement account: detect that the first entity is no longer included in the entities participating in the account enhancement program; and 5in response to detecting that the first entity is no longer included in the entities participating in the account enhancement program, automatically un-enroll the first account from the enhancement account.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

17. The device of Claim 15, wherein the processor is further configured to: 10determine that the first account no longer satisfies criteria for being enrolled in the enhancement account, wherein the criteria comprise a requirement for at least one direct deposit transaction between the first entity and the first account holder; and in response to determining that the first account no longer satisfies the criteria, allow the first account to remain enrolled in the enhancement account for a grace 15period; after completion of the grace period, determine that the first account still fails to satisfy the criteria; and in response to determining that the first account still fails to satisfy the criteria after completion of the grace period, automatically un-enroll the first account from the 20enhancement account.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

18. The device of Claim 15, wherein the processor is further configured to, prior to enrolling the first account in the enhancement account: provide an enrollment option to the first account holder; and 25in response to receiving an approval to enroll in the enhancement program, enroll the first account in the enhancement account.  (The additional limitations only serve to further describe the judicial 

19. The device of Claim 15, wherein the processor is further configured to, after enrolling the first account in the enhancement account: 30receive an opt-out request from the first account holder; and in response to receipt of the opt-out request, un-enroll the first account from the enhancement account.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

20. The device of Claim 1 5, wherein the processor is further configured to: determine a second transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a second entity to a second account holder; 5generate and provide a report comprising information about the second transaction and the second entity; after providing the report, receive an indication that the second entity qualifies to participate in the account enhancement program; and after receiving the indication that the second entity qualifies to participate in 10the account enhancement program, add the second entity as a second participating entity in the record of participant entities participating in the account enhancement program. (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Berliner (US 2005/0119918) discloses a payment management system and method.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Slutzky (US 2008/0255979 A1) and in view of Petruzzi (US 8,103,566 B1).   
Claim 1:	In regard to the following limitation, Petruzzi teaches:
A system comprising: one or more transaction data sources configured to store transaction data, wherein the transaction data comprises properties associated with a plurality of 5transactions between payers and recipients; and an account management device comprising: a network interface configured to receive the transaction data from the one or more data sources; a memory configured to store: 10a participant entity database comprising: a record of participant entities participating in an account enhancement program, wherein the account enhancement program provides an enhancement account to 
Petruzzi does not teach the remaining limitations.  However, Slutzky teaches:
a processor communicatively coupled to the network interface and the memory and configured to: determine a first transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a first 25entity to a recipient; determine, using the participant entity database, that the first entity of the first transaction is one of the participant entities of the record of participant entities participating in the account enhancement program; 30determine, using the participant entity database and the client account database, that the recipient of the first transaction is both a first 57296600ATTORNEY'S DOCKETPATENT APPLICATION 015444.1717 (P9648-US-PRV1-ORG1) 25 member of the first entity and a first account holder of the record of account holders; determine a first account associated with the first account holder; and 5automatically enroll the first account in the enhancement account.  (Slutzky:  pgh 48-53)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 2:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Slutzky teaches:
2. The system of Claim 1, wherein the processor is further configured to, following enrolling the first account in the enhancement account: 10detect that the first entity is no longer included in the entities participating in the account enhancement program; and in response to detecting that the first entity is no longer included in the entities participating in the account enhancement program, automatically un-enroll the first account from the enhancement account.  (Slutzky pgh 68-75)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 3:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Slutzky teaches:
3. The system of Claim 1, wherein the processor is further configured to: determine that the first account no longer satisfies criteria for being enrolled in the enhancement account; and in response to determining that the first account no longer satisfies the criteria, 20allow the first account to remain enrolled in the enhancement account for a grace period; after completion of the grace period, determine that the first account still fails to satisfy the criteria; and in response to determining that the first account still fails to satisfy the criteria 25after completion of the grace period, automatically un-enroll the first account from the enhancement account.  (Slutzky pgh 68-75)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old 
Claim 4:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 3.  In regard to the following limitation, Slutzky teaches:
4. The system of Claim 3, wherein the criteria comprise a requirement for at least one direct deposit transaction between the first entity and the first account 30holder.  (Slutzky:  pgh 55)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 5:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Slutzky teaches:
5. The system of Claim 1, wherein the processor is further configured to, prior to enrolling the first account in the enhancement account: provide an enrollment option to the first account holder; and in response to receiving an approval to enroll in the enhancement program, 5enroll the first account in the enhancement account.  (Slutzky:  pgh 48)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a 
Claim 6:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Petruzzi teaches:
6. The system of Claim 1, wherein the processor is further configured to, after enrolling the first account in the enhancement account: receive an opt-out request from the first account holder; and 10in response to receipt of the opt-out request, un-enroll the first account from the enhancement account.  (Petruzzi:  col 45, lines 15-50)
Claim 7:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Slutzky teaches:
7. The system of Claim 1, wherein the processor is further configured to: determine a second transaction included in the transaction data corresponds to 15a direct deposit transaction for a payment from a second entity to a second account holder; generate and provide a report comprising information about the second transaction and the second entity; after providing the report, receive an indication that the second entity qualifies 20to participate in the account enhancement program; and after receiving the indication that the second entity qualifies to participate in the account enhancement program, add the second entity as a second participating entity in the record of participant entities participating in the account enhancement program.  (Slutzky:  pgh 48-53, 55)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a 
Claim 8:	In regard to the following limitation, Petruzzi teaches:
8. A method, the method comprising, by a processor of a computing device: monitoring transaction data stored in one or more transaction data sources, wherein the transaction data comprises properties associated with a plurality of 5transactions between payers and recipients; determining a first transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a first entity to a recipient; accessing information from a participant entity database comprising: a record of participant entities participating in an account enhancement 10program, wherein the account enhancement program provides an enhancement account to members associated with the participating entity, wherein the enhancement account provides benefits to accounts of the members; and for each participant entity, a record of members of the participant entity; 15(Petruzzi: col 15, lines 15-60)
Petruzzi does not teach the remaining limitations.  However, Slutzky teaches:
determining, using the information accessed from the participant entity database, that the first entity of the first transaction is one of the participant entities of the record of participant entities participating in the account enhancement program; accessing information in a client account database comprising a record of account holders; 20determining, using the information access from the participant entity database and the client account database, that the recipient of the first transaction is both a first member of the first entity and a first account holder of the record of account holders; determining a first account associated with the first account holder; and automatically enrolling the first account in the enhancement account.  (Slutzky:  pgh 48-53)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements 
Claim 9:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Slutzky teaches:
9. The method of Claim 8, further comprising, following enrolling the first account in the enhancement account: detecting that the first entity is no longer included in the entities participating in the account enhancement program; and 30in response to detecting that the first entity is no longer included in the entities participating in the account enhancement program, automatically un-enrolling the first account from the enhancement account.  (Slutzky pgh 68-75)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 10:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Slutzky teaches:
10. The method of Claim 8, further comprising: determining that the first account no longer satisfies criteria for being enrolled in the enhancement account; and 5in response to determining that the first account no longer satisfies the criteria, allowing the first account to remain enrolled in the enhancement account for a grace period; after completion of the grace period, determining that the first account still fails to satisfy the criteria; and 10in 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 11:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 10.  In regard to the following limitation, Slutzky teaches:
11. The method of Claim 10, wherein the criteria comprise a requirement 15for at least one direct deposit transaction between the first entity and the first account holder.  (Slutzky:  pgh 55)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 12:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Slutzky teaches:
12. The method of Claim 8, further comprising, prior to enrolling the first account in the enhancement account: 20providing an enrollment option to the first account holder; and in response to receiving an approval to enroll in the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 13:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation:
13. The method of Claim 8, further comprising, after enrolling the first 25account in the enhancement account: receiving an opt-out request from the first account holder; and in response to receipt of the opt-out request, un-enrolling the first account from the enhancement account.  (Petruzzi:  col 45, lines 15-50)
Claim 14:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 8.  In regard to the following limitation, Slutzky teaches:
14. The method of Claim 8, further comprising: determining a second transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a second entity to a second account holder; 5generating and providing a report comprising information about the second transaction and the second entity; after providing the report, receiving an indication that the second entity qualifies to participate in the account enhancement program; and after receiving the indication that the second entity qualifies to participate in 10the account enhancement program, adding the second entity as a second participating entity in the record of participant 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 15:	In regard to the following limitation, Petruzzi teaches:
15. A device comprising: a network interface configured to communicate with one or more transaction data sources, the one or more transaction data sources configured to store transaction data, wherein the transaction data comprises properties associated with a plurality of 5transactions between payers and recipients; and a memory configured to store: a participant entity database comprising: a record of participant entities participating in an account enhancement program, wherein the account enhancement program 10provides an enhancement account to members associated with the participating entity, wherein the enhancement account provides benefits to accounts of the members; and for each participant entity, a record of members of the participant entity; and 15a client account database comprising a record of account holders; and (Petruzzi: col 15, lines 15-60)
Petruzzi does not teach the remaining limitations.  However, Slutzky teaches:
a processor communicatively coupled to the network interface and the memory and configured to: determine a first transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a first entity to 20a recipient; determine, using the participant entity database, that the first entity of the first transaction is one of the participant entities of the record of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 16:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Slutzky teaches:
16. The device of Claim 15, wherein the processor is further configured to, following enrolling the first account in the enhancement account: detect that the first entity is no longer included in the entities participating in the account enhancement program; and 5in response to detecting that the first entity is no longer included in the entities participating in the account enhancement program, automatically un-enroll the first account from the enhancement account.  (Slutzky pgh 68-75)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a 
Claim 17:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Slutzky teaches:
17. The device of Claim 15, wherein the processor is further configured to: 10determine that the first account no longer satisfies criteria for being enrolled in the enhancement account, wherein the criteria comprise a requirement for at least one direct deposit transaction between the first entity and the first account holder; and in response to determining that the first account no longer satisfies the criteria, allow the first account to remain enrolled in the enhancement account for a grace 15period; after completion of the grace period, determine that the first account still fails to satisfy the criteria; and in response to determining that the first account still fails to satisfy the criteria after completion of the grace period, automatically un-enroll the first account from the 20enhancement account.  (Slutzky pgh 68-75)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 18:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Slutzky teaches:
18. The device of Claim 15, wherein the processor is further configured to, prior to enrolling the first account in the enhancement account: provide an enrollment option to the first account holder; and 25in response to receiving an 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    
Claim 19:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation:
19. The device of Claim 15, wherein the processor is further configured to, after enrolling the first account in the enhancement account: 30receive an opt-out request from the first account holder; and in response to receipt of the opt-out request, un-enroll the first account from the enhancement account.  (Petruzzi:  col 45, lines 15-50)
Claim 20:	Petruzzi/Slutzky teaches the limitation(s) as shown in the rejection of claim 15.  In regard to the following limitation, Slutzky teaches:
20. The device of Claim 15, wherein the processor is further configured to: determine a second transaction included in the transaction data corresponds to a direct deposit transaction for a payment from a second entity to a second account holder; 5generate and provide a report comprising information about the second transaction and the second entity; after providing the report, receive an indication that the second entity qualifies to participate in the account enhancement program; and after receiving the indication that the second entity qualifies to participate in 10the account enhancement program, add the second entity as a second participating entity in the record of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Petruzzi with the elements as taught by Slutzky because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Petruzzi (8,103,566 B1).    


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314
/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        September 29, 2021